Citation Nr: 0836587	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-08 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The veteran had active military service from August 1980 to 
June 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he is unable to secure or maintain 
gainful employment due to his service-connected disabilities, 
specifically, his orthopedic disorders.  Based on the recent 
rating actions by the RO, specifically a January 2005 
decision increasing the veteran's disability evaluation for 
bilateral post traumatic strain of the hips from 
noncompensable to separate 10 percent evaluations, the Board 
finds that additional development is required to determine 
the degree of industrial impairment resulting from the 
veteran's service-connected disabilities, standing alone.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  The evidence of 
record does not clearly indicate whether the veteran is 
unemployable as the result of either his service-connected 
disabilities or non- service-connected circumstances.

Concerning the TDIU claim, VA may not reject a TDIU claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  In Friscia, supra, the 
Court specifically stated that VA has a duty to obtain an 
examination and an opinion on what effect the service- 
connected disability has on the veteran's ability to work.  
Friscia, at 297.


Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for a VA 
examination to determine the impact his 
service-connected disabilities has on 
his employability.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  The entire claims file, 
including a copy of this REMAND, must 
be made available to the examiner for 
review, and the examination report 
should reflect that such a review was 
accomplished.  The examiner should 
elicit from the veteran, and record for 
clinical purposes, a full employment 
and educational history.  Based on the 
review of the claims file, the examiner 
is requested to provide an opinion as 
to whether the veteran is unable to 
obtain or maintain gainful employment 
due solely to his service- connected 
disabilities, consistent with his 
education and occupational experience, 
irrespective of age and any non- 
service-connected disorders. A detailed 
rationale for any opinions expressed 
should be provided.  If it cannot be 
determined whether the veteran's 
service-connected disabilities render 
the veteran unable to obtain or 
maintain gainful employment without 
invoking processes related to guesses 
or based upon mere conjecture, the 
examiner should clearly and 
specifically so specify in the 
examination report, with an explanation 
as to why this is so.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


